11 N.Y.2d 808 (1962)
William J. Cunningham, Appellant,
v.
State of New York, Respondent. (Claim No. 34069.)
Court of Appeals of the State of New York.
Argued March 1, 1962.
Decided March 29, 1962.
John P. McKenna and John C. Brady for appellant.
Louis J. Lefkowitz, Attorney-General (Paxton Blair, Dunton F. Tynan and Edward R. Murphy of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, FROESSEL, VAN VOORHIS, BURKE and FOSTER.
Judgment affirmed, without costs; no opinion.